                                   U.S. Department of State

       Certificate to be Attached to Documentary Evidence Accompanying
                 Requisitions in the United States for Extradition


                        AMERICAN FOREIGN SERVICE


                                           Sarajevo, Bosnia and Herzegovina, December 18, 2014




       I, Corey M. Gonzalez, ConsuJ of the United States of America in Sarajevo,

Bosnia and Herzegovina, hereby certify that the annexed papers, being extradition

documents proposed to be used upon an application for the extradition from the

United States of Robert Kova~evic, charged with war crimes against civilians alleged

to have been committed in Bosnia and Herzegovina, are properly and legally

authenticated so as to entitle them to be received in evidence for similar purposes of

the tribunals ofBosnia and Herzegovina, as required by Title 18, United State Code,

Section 3190.

       In witness whereof! hereunto sign my name and cause my seal of office to be

affixed this 18th day of December, 2014.




                                                 Co yM. Go          z

                                                 Consul of the United States of America
                                                 U.S. Embassy Sarajevo
BOSNIA AND HERZEGOVINA
FEDERATION OF BOSNIA AND HERZEGOVINA
MIDDLE BOSNIA CANTON

CANTONAL COURT IN NOVI TRAVNIK
Number: 06 0 K 00708714 Kpp
Novi Travnik, 04.07.2014

Cantonal Court in Novi Travnik, by the Judge for Preliminary Procedures Mitjana Grubesic,
in the criminal case against the suspect Robert Kovacic, for the criminal act of''war critne
against civilian population" form the article 142, paragraph 1, of the taken over Criminal
Code ofSFRY, deciding about the proposal of the Cantonal Prosecutor Office Travnik
number: T06 0 KTRZ 0008568 13 dated 02.06.2014 for the issuance of the international APB
against the suspect Robert Kovacic, on the day of04.07.2014 made the following:

                                             ORDER

It is hereby ordered to issue international APB for the suspect ROBERT KOVACIC, son of
Nikola and mother Brigita maiden name Bokor, born on-               1953 in Jajce, municipality of
Jajce, with the last known address Ba5celuci bb, Jajce, citizen of Bill, personal identification
number JMBG:                      , at this time not available to law enforcement agencies of
BiH, with possible address of residence in USA.

Ministry of Interior of Middle Bosnia Canton is to act in accordance with this order and
inform this Court when International APB is issued.

                                           Explanation
On the proposal of the Cantonal prosecutor's Office Travnik number: T06 0 KTRZ 0008568
13 dated 02.06.2014 the Decision of the Cantonal Court Novi Travnik number: 06 0 K
007087 Kp dated 06.06.2014 ordered the detention of the suspect Robert Kovaeic on the basis
of the article 146, paragraph 1, item a) and item d) of the law on Criminal Procedures of the
Federation of Bosnia and Herzegovina, which detention van last maximum one month starting
from the day ofhis arrest. This Decision became in effect according the Decision of the
Cantonal Court Novi Travriik: number: T06 0 KT RZ 00008568 13 dated 02.06.2014. Office
of the Cantonal Prosecutor proposed International APB to be issued for the suspect Robert
Kovacic for the reason that investigation for criminal act of ''war crime against civilian
population" form the article 142, paragraph 1, of the taken over Criminal Code ofSFRY is
conducted against him, that suspect was not questioned in the investigation phase because he
had left the territory of Bosnia and Herzegovina after the war and according to the
information available to law enforcement he is in the USA, hiding there to avoid criminal
prosecution.
Having in mind that, in the sense of the provisions of article 446, paragraph 1 and article 449
paragraph 2, of the Law on Criminal Procedures of the Federation of Bosnia and
Herzegovina, all necessary conditions have been satisfied for the issuance of International
APB, the Prelitninary procedures Judge, on the basis of the article 449 paragraph 2, of the
Law on Criminal Procedures of the Federation of Bosnia and Herzegovina, issued the order as
in the above text.

                                                           Preliminary Procedures Judge
                                                     Mitjana Grubesic - signed and sealed
                            War crime against civilian population
                                        Article 142

Whoever in violation of rules of international law effective at the time of war, armed conflict
or occupation, orders that civilian population be subject to killings, torture, inhuman
treatment, biological experiments, immense suffering or violation of bodily integrity or
health; dislocation or displacement or forcible conversion to another nationality or religion;
forcible prostitution or rape; application of measures of intimidation and terror, taking
hostages, imposing collective punishment, unlawful bringing in concentration camps and
other illegal arrests and detention, deprivation of rights to fair and impartial trial; forcible
service in the armed forces of enemy's army or in its intelligence service or administration;
forcible labor, starvation of the population, property confiscation, pillaging, illegal and self-
willed destruction and stealing on large scale of a property that is not justified by mili-uey
needs, taking an illegal and disproportionate contribution or requisition, devaluation of
domestic currency or the unlawful issuance of currency, or who commits one of the foregoing
acts, shall be punished by imprisonment for not less than five years or up to twenty years.



                Criminal Offences not subject to the Statute of Limitations
                                               Article 100
        Criminal prosecution and execution of a sentence·are not subject to the statute of
limitations for criminal offences from article 141 to 145 of this Law, or for other criminal
offences that, pursuant to international law, are not subject to the statute of limitations.
Bosnia and Herzegovina
Croatian Republic of Herzeg Bosnia
Ministry of Interior

Police Administration Travnik
Police Station Jajce

Number:
Date: 03.10.1995

                                      OFFICIAL NOTE

On the interview                           · the apartment ofDubravka Majeric in ,,Hrast" .

After the arrival of the Serb Army I was in the burned down apartment above the old ciy mall
where after 7 days a Serb soldier found me and helped me to stay there since he knew mw but
I do not know his name.
Shortly after the Serb Army entered the city, from the window of my apartment I saw 4
bodies in front of the mall. I identified one person and it was Nurka Tabakovic.
Those days I saw Serb soldiers taking 10 women and 2 men to the city mosque where they
locked them. They then set fire to one part of the mosque.
I also heard that 12 persons of Muslim ethnicity were killed in Dumezlije and they were
buried somewhere in Natpolje. I think they were killed by some Jovo, I do not know his last
name, who worked in the hospital.
When Croat Army entered the city Robert came to my apartment, he is the son of gipsy
woman Brigita, who maltreated me and raped me. I was hiding this since he threatened to kill
me if tell anyone. Because of this I am taking 4-5 tranquilizing pills every day. I did not have
any other maltreatment.


NOTE MADE BY:
Zoran Puda - Signed
Bosnia and Herzegovina
Ministry of Security
State Investigation and Protection Agency (SIPA)
Regional Office Banja Luka

Department for War Crimes Investigation

RECORDS
ON W11NESS QUESTIONING

Made on 16.09.2008 in the apartment in Jajce, street Sv. Luke 5, regarding the statement of witness
                              in connection with occurrences in Jajce municipality during the year
1995, on the basis of the article 219 paragraph 1 of the Law on Criminal Procedures of Bosnia and
Herzegovina (Bill)

Present:
Present officers: Mirko <~o:ivnniit- Branko Andelic, Feriz Imamovic - Regional Office Banja Luka.
Witness;
Records                            · · - Regional Office Banja Luka.

Interview started at 11 :00 am.

On the basis of the article 86 paragraph 2 of the Law on Criminal Procedures ofBiH we are
warning you that you are obliged to tell the truth and to withhold nothing. We are warning you that
giving a false statement is a criminal act from the article 235 of the Law on Criminal Procedures of
BiH for which the prescribed sentence is imprisonment from 6 months to 5 years.

Witness signature: Signed

 On the basis of the article 86 paragraph 3ofthe Law on Criminal Procedures ofBiH the witness
gave the following information about herself.



Mother's name: Nafa
Mother's maiden name: MeSa.novic
Your birth date:-       1943
Personal identification number (JMBG):
Place of birth: Vlasinje, municipality of Jajce
Ethnicity: Muslim
Citizenship: BiH
Completed education: Elementary school
Are you employed and where: Retired
Are you married: widow
Do you have any children: Yes, four
Exact residential and mailing address:                 Jajce
Contact telephone: -
Identity established on the basis of the ID card number: • • • ••
...
~ ·-    of Prosecutor Office or the Court. If you are not able to you must inform about your reasons. Should
 \ .:   you act differently the Court can fine you up to 5000.00 BAM or order your apprehension. You are
        obliged to take witness stand. Should you refuse to take a stand the Court can fine you up to
        30,000.00 BAM.
        When asked whether I had understood the above legal instructions I replied: YES. I confirm this
        with my signature.

        Witness signature: Signed

        On the basis of the article 8 and 9, paragraph 2, of the Law on Criminal Procedures ofBiH you are
        informed that official languages of Bosnia and Herzegovina, Serbian, Bosnian and Croatian, are
        equally in use as well as both scripts, Cyrillic and Latin. If you do not understand official language
        an interpreter shall be provided as well as the documents of other evidence.
        When asked whether I had understood the above legal instructions I replied: YES. I confirm this
        with my signature.

        Witness signature: Signed

        On the basis of the article 83, paragraph 2, of the Law on Criminal Procedures of BiH the witness is
        hereby informed that:
        You have the right to refuse to be a witness if:
        -you are marital partner or a partner in civil marriage of the suspect or the accused, relative of the
        suspect or the accused, adopted child or parent of the suspect or the accused.
        When asked whether I had understood the above legal instructions I replied: YES. I confirm this
        with my signature.

        Witness signature: Signed

        On the basis of the article 84of the Law on Criminal Procedures of BiH the witness is hereby
        informed that:
        You have the right not to answer certain questions if a true answer would expose you to criminal
        prosecution.
        In order to answer a question you can request immunity.
        Should you get immunity you are obliged to take a stand as a witness and you shall not be
        criminally prosecuted unless you gave a false statement.
        During the questioning, on your request, the Court can assign an attorney as an advisor, if you are
        not able to use your rights yourself and your interests cannot be protected otherwise.
        When asked whether I had understood the above legal instructions I replied: YES. I confirm this
        with my signature.

        Witness signature: Signed

        After being introduced with her rights the witness gave the following:

                                                    STATEMENT
        ....hblems with them. After a short time member ofHVO started coming to my apartment and they
-..: -~~, ; r;re from Travnik, Vitez, Busovaea and members ofHVO Jajce. They ordered me to cook and
        :rve them. Many soldiers passed through my apartment. I was humiliated and had to suffer many
       things. They were insulting me on the national basis. That situation lasted for about 5 or 6 days.
       Then, a soldier named Kovacic Robert came to my apartment. I did not know him from before. He
       was treating me nice and he promised to protect me. His nice behavior lasted 5 or 6 days. One day
       Robert came to my apartment and placed a big sign: HVO on my front door, so that no one should
       maltreat me. He entered the apartment and he brought a bottle of brandy. We talked for an hour and
       be was offering me to drink brandy which I refused. He then opened my mouth by force and poured
       brandy. He started to insult me saying that Cetniks have raped me and that I am acting to be decent
       and that he will show me. He tore off my clothes and be raped me. After that a soldier named
       Popla5en Ilija who was staying in my apartment and his cousin Popla5en (I do not know his name)
       who lived I apartment next door, came to my apartment and threaten to rape me too and say that the
       Serbs have done it. I managed to escape from the apartment with my pullover and skirt in my hand
       so they did not manage to rape me. I hid in the nearby burned house. Next day I went to the house
       ofHadZ:ija and Vejsila Me~ic and stayed with them. There were a lot of soldiers in their house too
       and they had to cook for them so I did not dare to tell anyone what had happened to me. I was
       exhausted and could not do anything, I just was laying in one room for three days. After that I went
       to the police but they did not want to listen to me, they threw my ID card away. There I met
       Dubravka Majeric who took me to her apartment where I took a bath and changed my clothes. I told
       Dubravka what had happened to me. She took me to the hospital , to doctor Ban who gave me some
       pills to calm down but he did not examine me. After fifteen days staying with Dubravka in her
       apartment, some people from the Police and Military Police came and I gave a statement what bad
       happened. Out of those police officers I remember only Jak~evic Zvonko who took the statement
       form me. After that I left Dubravka and found an apartment where I lived until I could return to my
       own apartment. According to my information Robert Kovaeic is now in the USA.

       Do you have anything else to say, something we did not ask and you feel that it must be said?
       YES. I do not want to appear in Court because of this case since I think that I have no use of it.
       Do you have any objections to these records or the behavior of police officers taking it?
       NO. It was read to me and it is consistent with my statement.

       Finished at 12:15 hrs

       Witness:                              Records taken:                        Police officers:
                                             Mirko Sivonjic                        Branko Andelic-signed
       Signed                                Signed                                Feriz Imamovic-signed
                                                                                   Mirko Sivonjic-signed




                                                         3
Bosnia and Herzegovina
Ministry of Security
State Investigation and Protection Agency (SIPA)
Regional Office Sarajevo

Number: 16-13/3-1-75/12
Date: 15.03.2012

On the basis of the article 219 paragraph land 3 of the Law on Criminal Procedures of Bosnia
and Herzegovina (BiH) we hereby make:

                                       RECORDS
                                ON WITNESS QUESTIONING

Place:                   Jajce
Criminal act:            War crime against civilian population from article 173 of the Criminal
                         Code of Bosnia and Herzegovina
Suspect:
Witness summoned by: verbal agreement

Present:
SIPA investigator:       Mevludin Mujezinovic
SIPA investigator:       Vladimir Skaric
Witness:                    -
Records taken by::       Mevludin Mujezinovic

Started at: 13:00 hrs.

Signature:

INFORMATION FOR THE WITNESS

You are not obliged to give any statement or to answer questions except providing personal
data (Article 218, paragraph 2 ofthe Law on Criminal Procedures ofBosnia and Herzegovina
(BiH).

I confirm that I have understood the above information
YES: Signature of the witness: Signed

On the basis of the article 8 of the Law on Criminal Procedures of Bill you are informed that
official languages of Bosnia and Herzegovina, Serbian, Bosnian and Croatian, are equally in
use as well as both scripts, Cyrillic and Latin. If you do not understand official language an
interpreter shall be provided as welJ as the documents of other evidence.

I confirm that I understand the language used on this questioning.
YES, Witness signature: Signed

I confirm that these records can be made in Latin script.
YES, Witness signature: Signed
                   ·,··
    \. #ill :th~~~:;;'
    ·1   ~          You are obliged to pro~on about yourself:
)                   First name, last name;- - - - -
                    Father's name: Ramo
                    Mother's name: Nefa
                    Mother's maiden name: Mesinovic
                    Your birth date: -      1943
                    Place of birth: Vlasinje, municipality of Jajce
                    Personal identification number (JMBG): • • • • • •
                    Are you employed and where: Retired
                    Are you married: widow
                    Citizenship: BiH
                    Ethnicity: Bosniak:
                    Your relationship with the suspect: Not related
                    Identity established on the basis of the ID card number: -
                    Exact residential and mailing address:                 Jajce

                   We are warning you that you are obliged to inform Prosecutor Office and the Court about any
                   change of address and residence.
                   On the basis of the article 81, paragraphs 1,4, 5, you are obliged to respond to any summon of
                   Prosecutor Office or the Court. If you are not able to you must inform about your reasons.
                   Should you act differently the Court can fine you up to 5000.00 BAM or order your
                   apprehension.
                   You are obliged to take witness stand. Should you refuse to take a stand the Court can fine
                   you up to 30,000.00 BAM.

                   You have the right to refuse to be a witness if:
                   -you are marital partner or a partner in civil marriage of the suspect or the accused, relative of
                   the suspect or the accused, adopted child or parent of the suspect or the accused

                   I confirm that I have understood the above information
                   YES: Signature of the witness: Signed

                   You have the right not to answer certain questions if a true answer would expose you to
                   criminal prosecution.
                   In order to answer a question you can request immunity.
                   Should you get immunity you are obliged to take a stand as a witness and you shall not be
                   criminally prosecuted unless you gave a false statement.

                   You must tell the truth
                   You must tell all you know, without omitting anything.
                   You are warned that giving false statement is a criminal act for which you can be sentenced to
                   6 months or up to 5 years in prison.
                   If you and your family are under serious risk or threat you can request to be questioned as
                   protected witness in accordance with the Law.
                   You have the right to read these records, to enter changes before you sign it.

                   With my signature I confirm that I have understood all above information and warnings .

                   YES: Signature of the witness: Signed



                                                                   2
                                  ~TNESSSTATENUENT


My name I       _              with my signature I confirm that I have understood the
information and warnings before giving this statement. I give this statement of my own free
will without receiving any promises or guarantees. ·

At the beginning of this interview I declare that I fell well and am capable of giving the
statement.

I have given statements regarding occurrences from the war period to various police agencies
but unfortunately the person who raped me, Robert Kovaeic, lives freely in the USA without
any consequences.

Before the war I lived in Jajce and I still live there. War in Bosnia caught me in Jajce. I did
not leave my apartment during the war until the arrival of Croatian Army and HVO and
members of Serb Army did not bother or maltreat me. My problems started with the arival of
HVO in Jajce in 1995. First couple of days I was hiding in the sheds near my apartment
building and one day I was hiding with Calhasic Ferida and her husband Mustafa who died a
year ago.
Robert Kovacic came to Ferida's place and when he saw me he asked where I was living and
with who. He suggested me to return to my apartment and that nobody would bother me. I do
not know Robert from before the war, Mustafa knew him. Later Robert introduced himself to
me. I knew his half-brother from before the war and I think his name is Sein and he is still
living in Jajce. I know that Robert has two half-sisters and that one is married to a Catholic
and other to Muslim. Roberts mother Brigita and his two half-sisters, after the war, came to
the place where I had lived and attacked me for reporting to the police that Robert had raped
me.

I think that it was September .J. 995, and As I said before Robert got me back to my apartment
promising that no one will not bother me. He placed the sign HVO on my apartment
door. On that occasion together with Robert there were Mato, a.k.a. Sp.rZo, Ilija Popla5en who
after I was raped and kicked out, moved into my apartment and lived there for 8 years. There
was also the brother ofllija Popla5en whose name I do not know. In the following period
Robert was regularly coming to my apartment bringing a big dog and I had to prepare food for
it. Together with Robert others were coming: Mato a.k.a. Spr.lo, Popla5en Ilija and his brother.
One day around 50 HVIO soldiers came to my apartment. They were sitting everywhere, on
the sofas, on the floor. All the time they provoked me, insulted me on the national basis,
touching my intimate parts. It took the whole day and they left my apartment just before dark.
I did not know any of them but one introduced himself as Meho. Howeever I found out from
my catholic neighbor that he was actually a Croat fromjajce and I see him almost every day
in Jajce but I do not know his name. I was scared, tired and sick and I was afraid that these
soldiers will return to my apartment. I asked Robert to help me. He said that the things those
soldiers have done to me are nothing compared to what ''UstaSa" from Herzegovina will do
when they come to expel all Muslims. He told me to go to his place, apartment in the building
next to mine, to clean up there and I can be there until the situation calms down.
    of brandy in my mouth. He started yelling at me and told me to go to the bathroom to wash
(   myself. I begged him not to touch me and to let me go. He grabbed my arm and threw me in
    one room. He ordered me to take off my clothes which I refused and I got up from the bed
    begging him to let me go. He again threw me on the bed and tore off my clothes. I defended
    myself and he slapped me on the face really hard. He then took off his clothes and brutally
    raped me. During the rape he was brutally turning on one side and on the other saying insults
    all the time. I do not know how long it took. While raping me he was saying that three others
    should rape me also and that they will kill me afterwards and throw me in the garbage dump
    and they will say that Serbs have done it. At one moment I used the opportunity, grabbed my
    pullover and skirt and escaped naked from the apartment. It was dark and I' ran naked about
    100 meters to some burned house where I hid. Nobody followed me. I spent the whole night
    in that burned house and at dawn I went to the house of Ljubez Miro and his wife Lenka
    whom I knew and expected them to help me. I found them in the house. Miro let me in and I
    stayed for a short time there because Lenka attacked me when I told them that I was raped by
    Robert Kovaeic. She shouted that I was raped by Serbs not her Croats. Miro and Lenka both
    died after the war.

    After Miro and Lenka I went to the home ofHadfija Mesic and her mother Vejsila Me8ic who
    lived in one apartment near the ~metery. They let me be there although there were a lot of
    soldiers in their apartment too. I did not immediately tell Hadfija thatl was raped by Robert
    and after a couple of days when I told them that she asked me to leave her apartment since
    they were afraid for themselves because of Croat soldiers who were in their apartment While
    I was at Hadfija Me8ic's apartment Mato a.k.a. Spdo, Ilija Popla8en and Ilija's brother came
    and brought my ID card. They demanded me to give them the key of my apartment which I
    did. From Hadfija Mesic I went to the police. When I arrived at the police building I gave my
    ID card to one police officer whom I did not know and he, after he saw that I was Muslim,
    threw it away. I found my ID card and a sat on the wall near the police building..Dubravka
    Majeric came down the street and I asked her for help. She took me to her apartment, she
    gave me some food and I took a bath. I spent a night there and next day she took me to the
    hospital since my hands were covered in blood. I did not tell her that I was raped but she
    guessed it having in mind how I looked. Doctor Ben , who .was working in Jajce before the
    war, admitted us to hospital. He did not examine me, he just looked at my hands and gave me
    something to put on my wounds. I guess that Dubravka has told to doctor Ben that I was raped
    but he just shrugged his shoulders and said nothing. From there I went back to Dubravka's
    apartment where I stayed four or five months. While I stayed with Dubravka HVO police
    came. I knew Zvonko or Zdenko Jakesevic, pre war police officer, and I gave them a
    statement regarding the rape.
    Dubravka Majeric died after the war and I think that Jakesevic Zvonko is still alive.

    I did not see any doctors, except Doctor Ben who did not examine me, in connection with my
    rape so I do not have any medical documentation. At the end I would like to say that it is very
    sad that I have given the statement about the rape many times to various police units and
    Robert Kovacic still lives free in USA and he was never prosecuted for the crime he
    committed.

    I confirm that I have nothing more to add.

    I confirm that I have no objections to the manner in which this interyJJ~~~
    was not threatened or promised anything.



                                                   4
          f:~e~rm that my answers were true according to my best knowledge.
    ··-   I confmn that this statement was read to me and that it is a true transcript of the conversation
          we had and I sign it with my hand.

          Finished at 15:35 hrs

          Records taken:                         Witness:                    Police officers:
          Mevludin Mujezinovic                                         Mevludin Mujezinovic -signed
          Signed                                                             Vladimir SkariC-signed




                                                            5
I

j
BOSNIA AND HERZEGOV1NA
FEDERATION OF BOSNIA AND HERZEGOVINA
CENTRAL BOSNIA CANTON
CANTONAL PROSECUTOR'S OFFICE
TRAVNIK
No. T06 0 KT RZ 0008568 13
Travnik, 13/10/2014


                         RECORDS ON WITNESS QUESTIONING

Made on 13/10/2014 in Jajce,                  in the apartment of the witnes5-
             in the criminal case No. T06 0 KT RZ 0008568 13 against the suspect Robert
Kovacic due to criminal offence " War crimes against civilians" under article 142 taken
over from CC SFRY.

PRESENT:
Prosecutor: Sanja Hodiic
Police official:
Witness:
Defender:
Records taken by: DZana Gerina.

Interview started at 11:15 a.m.

On the basis of the article 100 paragraph 2 of the Criminal Procedures Code ofBiH we are
warning you that you are obliged to tell the truth and to withhold nothing. We are warning
you that giving a false staten:lent is a criminal act from the article 348 of the Criminal Code
of BiH for which the prescribed sentence is imprisonment up to 5 years.

 On the basis of the article 100 paragraph 3, the witness gave the following information about
herself.
Last name, first n:au!lle::- -
Father's name: Ramo
Mother's name: Nafa
Mother's maiden name: Mesinovic
Your birth date: -         1943
Place of birth: Vlasinje, municipality of Jajce
Ethnicity: Bosniak
Citizenship: BiB
Personal identification number (.uT.o..u"'
Are you literate: Yes
Completed education: Elementary school
Occupation: Housewife
Are you employed and where: Retired
Are you married: Widow
Do you have any children: Yes, four
Are you related to the suspect: No
Exact residential and mailing                              Jajce
Contact telephone:· · · ··
We are warning you that you are obliged to inform Prosecutor' s Office and the Court about
any change of address and residence.
On the basis of the article 95, paragraphs 5, 6 and 7 you are obliged to respond to any
summon of Prosecutor's Office or the Court. If you are not able to you must inform about
your reasons. Should you act differently the Court can fine you up to 5,000.00 BAM or order
your apprehension. You are obliged to take witness stand. Should you refuse to take a stand
the Court can fine you up to 30,000.00 BAM.
Do you understand these legal instructions: YES.

Witness signature: _ _ _ __ _ __

On the basis of the article 8 and 9 of Criminal Procedures Code of BiH you are informed that
official languages of Bosnia and Herzegovina, Serbian, Bosnian and Croatian, are equally in
use as well as both scripts, Cyrillic and Latin. If you do not understand official language an
interpreter shall be provided as well as the documents of other evidence.
Do you understand the official language of the Prosecution and which language do you want
to be used for this records: YES.

Witness signature: _ _ __ __ __

On the basis of the article 97 the witness is hereby informed that:
You have the right to refuse to be a witness if:
-you are marital partner or a partner in civil marriage of the suspect or the accused, relative of
the suspect or the accused, adopted child or parent of the suspect or the accused.
Do you understand these legal instructions and do you want to testify: YES.

Witness signature: - - --::-:-- - - - -


On the basis of the article 98 of the CPC FBiH the witness is hereby informed that:
You have the right not to answer certain questions if a true answer would expose you to
criminal prosecution.
In order to answer a question you can request immunity.
Should you get immunity you are obliged to take a stand as a witness and you shall not be
criminally prosecuted unless you gave a false statement.
During the questioning, on your request, the Court can assign an attorney as an advisor, if you
are not able to use your rights yourself and your interests cannot be protected otherwise.
On the basis of the article 105 CPC FBiH you can request to be questioned as a protected
witness in accordance with the Law on Protection of Witnesses under Threat and Vulnerable
Witnesses.
Do you understand these legal instructions: YES.

Witness signature: _ __ _ _ _ __
0~ several occasions I have given statement regarding the events that happened on
 19/09/1995. Namely, the first person that I told what I had experienced was Dubravka
 MajeriCi, she died after the war but used to live in Jajce. Then I informed the police in Jajce
 about the event several days after it had happened, and later on, with time, I remember that
 some people from SIPA came and I remember that I told them about the event twice. I also
 remember that I gave my statement in Bugojno Police but that happened some two years later
 when it was possible to leave Jajce and when the check-points were cancelled, I wanted to go
 to the doctor at that time as well but that man Hasan told me that I did not have to. Before the
 war I lived in Jajce in the apartment I live now, I did not leave my flat during the war until the
 moment when Croatian Army and HVO soldiers came because my problems started with their
 arrival since while Serb army was in Jajce nobody disturbed anybody. Upon arrival ofHVO I
 was hiding in the sheds in my residential building for the first several days, one day I spent
 with Calhasic Ferida and her husband Mustafa, we were hiding together, both of them died
 after the war, Ferida died recently but Mustafa died earlier. While I was in the flat of
 Calhasic Mustafa, Robert Kovatic and another two men came, they all were unknown to me
 and they had HVO uniforms, I also think that they were armed. While we all were at their
 place he asked me how I managed to remain in Jajce ·alone in the building, how I was not
 disturbed and he asked me to go with me to my flat in order to see where I lived. I accepted
 his proposal, I was alone in the whole building, army around me and we went to my flat.
 Before this encounter with Robert, Croatian Army soldiers came to my flat, asked me if I
 needed something without asking about my nationality and then they left my flat. I had no
problems with them. When I arrived to my flat with Robert Kovaeic and another two HVO
 soldiers I showed them the place, those two men stayed shortly and then left while Robert and
I remained in the flat. At that time Robert was nice to me, asked me about my family, I
cooked for him and his dog which was in flat with us but soon Robert came with five HVO
soldiers who treated me well like Robert, and while they were there two brigades of men
came, suddenly my flat was full of HVO soldiers who treated me badly, insulted me, throw
away my medicines saying "what is "balinka" taking". Some of them took out their penises
showing them to me, one of them that was called Meha said that he had slaughtered his
brother, his wife and his two children in Vitez, so that story increased fear for my life. At
those moments Robert was not around, I was alone with those men for 24 hours, those young,
vehement men, without shame and they were insulting me all the time. Due to my weakness
and fatigue I fell at one moment and I remember that their brigadier put me on the sofa while
he threw the rest of them out and he himself ieft after them, so I was alone when Robert came
to my flat again with another five soldiers. He was nice to me in a sense that he did not insult
me and then he told me to move from my flat to the flat across the corridor since my flat had
been on fire and that I would be safer there. He took off the lock from my door, put it on the
other flat's door and in the next five to six days he was coming to that flat every day with
other soldiers bringing things that he was getting from somewhere to that flat. At that period
while I was in that flat, Robert was coming and I was cooking for him again, I was eating the
same food I was preparing for him so I was not hungry, and he was decent towards me and he
did not show any bad behavior towards me. After some five to six days, Robert and his five
bandits were coming and going but one day in the afternoon he came alone, brought a
package with him, he was brisk, saying that something dangerous for Muslims would happen
in Jajce that night, that they would kill them all, he wrote "HVO" on the package in capital
letters, put it on the door and told me to go with him since I could not remain there and to go
to the next building where he took a flat. I went with him. When I came to the flat the table
was full of food, I felt some kind of freedom because he then seemed to me as a person who
would save me, I ate a little but he told me to go to the bathroom and 00:                 self, and then
                                                                       "" ""' , · t riG' -
fear crept into me as well as the thought that it was not the Robert, ,~fure,,Sr-: ·            him why
                                                                        /; ~.._ ~-t':·•
                                                                          ~ ~·
                                                                         1~:·  /-
                                                                                                         .
                                                                                                        · i'L,... ~'f-
                                                                                                              ,..~ .
                                                                                                    ""-<'\G "1n .
                                                                                              ov         ---~
                                                                      fl -· ·:
                                                                          •>:.
                                                                         £..· ~
                                                                      \ .~ ~ ?
                                                                                          \t Q . Q'•'"r-
                                                                                    rs'''~"'               .,. .
                                                                                       , ~~f.~ v ,..,./::'~ .
                                                                        \ . .••
                                                                        \\
                                                                                    (.~"       ,,
                                                                                         - ~ 1.1                     •
                                                                         \ \~.,.      ,,.,                    <
                                                                             /~·,(         ~«'*::7/
                                                                          "\:~()CO~H111l''-~
 I should wash myself, I washed myself whenever I could, but he harshly grabbed my shoulder
 and forced me in the bathroom, for a moment I thought to escape but I saw that there was no
 key in the entrance door lock and that the door was locked. I came back to him and begged
 him to let me go regardless what would happen to me but he pushed me to the kitchen table
 and told me to have some brandy that he prepared at the table, I told him that I could not drink
 brandy because I was tasking tranquilizers and I showed him medicine but he squeezed my
jaw, opened my mouth and poured brandy out of the bottle over me. I started to choke, I
 succeeded to swallow some of the brandy, then he pulled me to another room which was a
 bedroom and pushed me to the bed, he tore the dress off me and insulted me saying that I
 pretended to be pure and what the Serbs did to me, all that while turning me around on bed,
 grabbing my shoulders, my arms, roughly, hurting me and after I was so battered and I was
 without clothes, he laid over me in his clothes, later on he took off his clothes, jumped over
me, turned me again on my stomach, my back and I used the last atoms of my strength to ask
him what he was doing and what was the matter with him, then I felt that he entered me, I do
not know whether he came into me, just as soon as he got off me he started towards the flat
entrance door and I heard that he unlocked the door and talked to someone about killing me,
raping me again and throwing me to the garbage in front of his flat in order to be found by
German journalists who would thought that Serbs killed me, I heard that with my own ears
and I had impression that he and his bandits were in the kitchen although they had not been
there at the time when he pushed me in the room. I suppose that those were soldiers that used
to come to the flat with him, and who also were coming to the flat opposite mine. At that
time I did not know any of those five soldiers but later on I found out that there with Robert
was llija Popla5en who stayed in my flat for eight years, his brother Popl~en who took and
stayed in the flat across mine.
At the moment Robert left the room I managed to get my skirt and sweater and ran out of the
flat naked, almost crazy running down the street and I went above the mosque to a catholic
house which was burnt down. There I dressed up and stayed for a while, frightened, in
bruises, weak and then I went to the house of Miro Ljubez and his wife Lenka who I knew. I
found them at home, the late Miro came out and I asked him for help but I think that his wife
was the reason why " he did not immediately let me in the house. After his wife Lenka insulted
me I went away again to the nearby destroyed building just to find a shelter and later on I
went to the house ofHad.Z:ija Mesic and her mother Vasvija As far as I remember, I stayed at
Had.Z:ija's for some three .days, I did not eat or drink anything, I was petrified and bruised, I
did not tell them that Robert raped me since there were many HVO soldiers in their house I
did not dare to tell them that. After my stay at Had.Z:ija's I went to Jajce Police in order to ask
them to take me somewhere, to shelter me but no one would look at me there, they just tossed
me my ID card, I did not dare to tell them that I had been raped. After that I met Dubravka
Majeric, I stayed with her and she was the first one that I told what happened but she had
already seen that on me and I confirmed to her that I was raped and I told her that the rapist
was Robert. She took me to the flat, gave me some underwear, I had a shower, changed and
she took me to doctor Ben in Jajce hospital in order to give me cream for my fingers which
were injured, I did not have a gynecologist exam but I think that Dubravka told him that I was
raped. While I was staying with Dubravka, seven HVO Military Police members came and I
think that I recognized Zvonko Jakesevic since he was a police officer also before the war and
then I told them about the event. Dubravka died after the war as well as her mother. I saw
Robert several times after the war, after it became known what he had done to me all his
power and the flat were taken from him, I know that he married a Muslim with child and that
he went to the USA. After the war he agitated his dog on me and threatened me that way but
believe_me, when I talked to ~e dog he was on his paws. He was tellin~4"'~1~~~~?uld tear
                                                                        (-<.~::. ,    ·:, • ~; ...\ .
                                                                                   1
me agam and fix a gang to finish me.
                                                                      /':,.:::/                   .~ . . . ·</ -:S
                                                                      u.·.-·
                                                                      l \ :.' ·~ . .   t• ·,';.
                                                                                                       . . ::, : I•


                                                                       '{1/ .,                        ~
                                                                             .~:::.:::'£:••, \.I~~::;;/
After I told everything to Jak:esevic and those men, Jak:esevic put me in a hut and told me that
I could always contact him, Robert' s mother and sister that I had not previously known came
to this hut asking me what I was saying about their son and brother that he raped me, that I
was laying, that he was not like that.
All I went through left trauma on me as well as the consequences that I feel even today. My
health totally deteriorated, I had a heart attack, I do not sleep well, I used a lot of medicine
(showing a bowl full of medicine) and I think I suffered a lot, humiliation which seriously
deteriorated family relations. I remember well everything that happened to me and I will
remember it until the end of my life and I would like Robert Kovaeic to be punished for what
he did to me and I am interested in the damage compensation which I am due according to the
Law.

I confirm my statement and what I said today and I would state the same before the competent
Court if necessary.
After she read the statement, the witness had no objections.

Finished at 13:00 hrs.

Records taken by:                    Witness               Deputy Chief Cantonal Prosecutor
DbnaGerina                                                       Sanja HodZic
Bosnia and Herzegovina
Ministry of Security
State Investigation and Protection Agency (SIPA)
Regional Office Sarajevo

Number: 16-13/3-1-76/12
Date: 15.03.2012

On the basis of the article 219 paragraph land 3 of the Law on Criminal Procedures of Bosnia
and Herzegovina (BiH) we hereby make:

                                        RECORDS
                                 ON WITNESS QUESTIONING

Place:                   Jajce
Criminal act:            War crime against civilian population from article 173 of the Criminal
                         Code of Bosnia and Herzegovina on the territory of Jajce
Suspect:
Witness summoned by: verbal agreement

Present:
SIPA investigator:       Mevludin Mujezinovic
SIPA investigator:       Vladimir Skaric
Witness:                 Hadiija MeSic
Records taken by::       Vladimir Skaeric

Started at: 16:00 hrs.

Signature: Hadiija Mesic
        >
INFORMATION FOR THE WITNESS

You are not obliged to give any statement or to answer questions except providing personal
data (Article 218, paragraph 2 of the Law on Criminal Procedures of Bosnia and Herzegovina
(BiH).

I confirm that I have understood the above information
YES: Signature of the witness: Signed

On the basis of the article 8 of the Law on Criminal Procedures of BiH you are informed that
official languages of Bosnia and Herzegovina, Serbian, Bosnian and Croatian, are equally in
use as well as both scripts, Cyrillic and Latin. If you do not understand official language an
interpreter shall be provided as well as the documents of other evidence.

I confirm that I understand the language used on this questioning.
YES, Witness signature: Signed

I confirm that these records can be made in Latin script.
YES, Witness signature: Signed



                                                 1
                  Y,9'u are obliged to provide ~e following, information about yourself:
             , ·..First name, last name; HADZIJA MESIC
\·m ·,<.\ :.~; >Father's name: Jusuf
~, Mother's name: Vejsila
                 Mother's maiden name: Velie
                 Your birth date:-        1931
                 Place of birth: Lubovo, municipality of Sipovo
                 Residence: Ive Andriea 41, Jajce
                 Personal identification number (JMBG): • • • • • •
                 Are you employed and where: Retired
                 Are you married: widow
                 Citizenship: BiH
                 Ethnicity: Bosniak
                 Your relationship with the suspect: Not related
                 Identity established on the basis of: ID card number -
                 Exact residential and mailing address: :                 , Jajce
                 Telephone number: • • • • •

            We are warning you that you are obliged to inform Prosecutor Office and the Court about any
            change of address and residence.
            On the basis of the article 81, paragraphs 1,4, 5, you are obliged to respond to any summon of
            Prosecutor Office or the Court. If you are not able to you must inform about your reasons.
            Should you act differently the Court can fine you up to 5000.00 BAM or order your
            apprehension.
            You are obliged to take witness stand. Should you refuse to take a stand the Court can fine
            you up to 30,000.00 BAM.

            You have the right to refuse to be a witness if:
            -you are marital partner or a partner in civil marriage of the suspect or the accused, relative of
            the suspect or the accused, adopted child or parent of the suspect or the accused

            I confirm that I have understood the above information
            YES: Signature of the witness: Signed

            You have the right not to answer certain questions if a true answer would expose you to
            criminal prosecution.
            In order to answer a question you can request immunity.
            Should you get immunity you are obliged to take a stand as a witness and you shall not be
            criminally prosecuted unless you gave a false statement.

            You must tell the truth
            You must tell all you know, without omitting anything.
            You are warned that giving false statement is a criminal act for which you can be sentenced to
            6 months or up to 5 years in prison.
            If you and your family are under serious risk or threat you can request to be questioned as
            protected witness in accordance with the Law.
            You have the right to read these records, to enter changes before you sign it.




                                                                                                          (
                  '
                  :,
          .   ·..~, \\
              -,··~l '
        . ·. ~, ii
                >• '
. . .      :->J
   '      ,. I
          ,. :Signature of the witness: Signed

                                         WI1NESS STATEMENT

    My name is Hadija Mesic, with my signature I confirm that I have understood the information
    and warnings before giving this statement. I give this statement of my own free will without
    receiving any promises or guarantees.

    At the beginning of this interview I declare that I fell well and am capable of giving the
    statement.

   I have not given any statements regarding occurrences from the war period to various police
   agencies.

   Before the war I lived in Jajce, and I still live there. Before thje wore I worked in the Culture
   Centre in Jajce. When the war started in BiH I did not leave Jajce and I stayed there during
   the whole time together with my mother Vejsila who died after the war. During the war, when
   Serbs were in the town I was taken to the Police in Jajce by officer Zoran Kaurin, my
   neighbor, who is now Police Commander in Jezero. While I was in the Police station one
   officer from Kljuc was beating me all over in the presence ofKaurin Zoran and Prole Jovo,
   who at the time was Chief of Police in Jajce. That officer, whose name I do not know, was
   beating me with the rubber stick . I was so beaten up that I had to put sheep skin on my back
   in order to heal. I could not get up for several days. Dr. Protic Milovan , who now lives in
   Serbia, was coming to my house to treat me.

   In 1995 when HVO entered Jajce I did not leave my house and nobody arrested or maltreated
   me. However, my acquaintance                         who also was in Jajce the whole time,
   was raped. One day during 1995        _               came to my house where I lived together
   with my mother. She was wearing a skirt and she was bloodied, frightened and crying. I asked
   her what had happened and she told me that she was raped by HVO member. Now I do not
   remember whether she had mentioned any name of the soldier who raped her, she might have
   mentioned it but I do not remember the name.-stayed with me and my mother for
   several days after which she left because there were HVO soldiers in my place also and she
   was afraid.

   I confirm that I have nothing more to add.
   I confirm that I have no objections to the manner in which this interview was conducted, I
   was not threatened or promised anything.

   I confirm that my answers were true according to my best knowledge.
   I confirm that this statement was read to me and that it is a true transcript of the conversation
   we had and I sign it with my hand.

   Finished at 13:45 hrs

   Records taken:                           Witness:
   Vladimir Skaric                      Hadija Mesic
   Signed                                  Signed




                                                   3
 Bosnia and Herzegovina
 Ministry of Security
 State Investigation and Protection Agency (SIPA)
 Regional Office Sarajevo

 Number: 16-13/3-l'-84/12
 Date: 21.03.2012

 On the basis of the article 219 paragraph land 3 ofthe Law on Criminal Procedures of Bosnia
 and Herzegovina (BiH) we hereby make:

                                         RECORDS
                                  ON WITNESS QUESTIONING

 Place:                   Jajce
 Criminal act:            War crime against civilian population from article 173 of the Criminal
                          Code of Bosnia and Herzegovina on the territory of Jajce
 Suspect:
 Witness summoned by: verbal agreement

  Present:
  SIPA investigator:      Mevludin Mujezinovic
  SIPA investigator:      Vladimir Skaric
- Witness:                Zvonko Jake5evic
  Records taken by::      Hanadi Karic

 Started at: 12:10 hrs.

 Signature: Zvonko Jakesevic

                               INFORMATION FOR THE WITNESS

 You are not obliged to give any statement or to answer questions except providing personal
 data (Article 218, paragraph 2 of the Law on Criminal Procedures of Bosnia and Herzegovina
 (BiH).

 I confirm that I have understood the above information
 YES: Signature of the witness: Signed

 On the basis-.of the article 8 of the Law on Criminal Procedures of BiH you are informed that
 official languages of Bosnia and Herzegovina, Serbian, Bosnian and Croatian, are equally in
 use as well as both scripts, Cyrillic and Latin. If you do not understand official language an
 interpreter shall be provided as well as the documents of other evidence.

 I conflrm that I understand the language used on this questioning.
 YES, Witness signature: Signed

 I confirm that these records can be made in Latin script.
 YES, Witness signature: Signed
Mother's name: Luca
Mother's maiden name: Bla.Zevic
Your birth date: -      1957
Place of birth: Carevo Polje, Jajce
Residence:                    municipality of Jajce
Personal identification number (JMBG): • • • • • •
Are you employed and where: Retired
Are you married: Yes
Citizenship: BiH and Croatia
Ethnicity: Croat
Your relationship with the suspect: Not related
Identity established on the basis of: personal statement
Exact residential and mailing address:                   Jajce
Telephone number: -

We are warning you that you are obliged to inform Prosecutor Office and the Court about any
change of address and residence.
On the basis of the article 81, paragraphs 1,4, 5, you are obliged to respond to any summon of
Prosecutor Office or the Court. If you are not able to you must inform about your reasons.
Should you act differently the Court can fine you up to 5000.00 BAM or order your
apprehension.
You are obliged to take witness stand. Should you refuse to take a stand the Court can fine
you up to 30,000.00 BAM.

You have the right to refuse to be a witness if:
-you are marital partner or a partner in civil marriage of the suspect or the accused, relative of
the suspect or the accused, adopted child or parent of the suspect or the accused

I confirm that I have understood the above information
YES: Signature of the witness: Signed

You have the right not to answer certain questions if a true answer would expose you to
criminal prosecution.
In order to answer a question you can request immunity.
Should you get immunity you are obliged to take a stand as a witness and you shall not be
criminally prosecuted unless you gave a false statement.

You must tell the truth
You must tell all you know, without omitting anything.
You are warned that giving false statement is a criminal act for which you can be sentenced to
6 months or up to 5 years in prison.
If you and your family are under serious risk or threat you can request to be questioned as
protected witness in accordance with the Law.
You have the right to read these records, to enter changes before you sign it.
...      .   '
      YES: Signature of the witness: Signed

      W11NESS STATEMENT

      My name is Zvonko Jakesevic, with my signature I confirm that I have understood the
      information and warnings before giving this statement. I give this statement of my own free
      will without receiving any promises or guarantees.

      At the beginning of this interview I declare that I fell well and am capable of giving the
      statement.

      I have not given any statements regarding occurrences from the war period to various police
      agencies.

      Before the war I lived in Jajce, and I still live there, the only exception is the war period from
      1992 till August 1995. I was employed in the Police, in Jajce, from 1980 till the end of 1997
      when I retired. From the start of my career till the beginning of the war I worked as uniformed
      police officer and from 1992 till my retirement I worked as crime inspector in Police station
      Jajce. Since 1995 I was Assistant to the Commander for Crime Police.

      As far as the subject of this interview is concerned and the rape of            •     I
      remember that I, in the capacity of the Assistant to the Commander for Crime Police, took
      written statement from her in 1995 after she came to report the rape. I cannot remember
      exactly whether there were any other officers with me but I remember that I took her
      statement professionally and she gave written statement regarding the circumstances of the
      criminal act. As far as I can remember the perpetrator was Robert Kova~ic from Jajce and I
      remember him from before as a problematic person. I know that Robert left Bill immediately
      after the war and he moved somewhere to Australia or USA. I did not see him anymore.

      I would also like to state that, at that time (1995), Police station Jajce was under Police
      Administration Vitez and only Croat police officers were working in the station. Station was
      not integrated since the war was still going on and I remember that Muslim Police station
      Jajce was located in Vmac and they were under Police Administration Travnik:.
      I would also like to add that, as far as I can remember, we did not do any further actions and
      Robert Kova~ic was not available to the Police. I have no knowledge of what happened to the
      statement I took from -        or with her case.

      I confirm that I have nothing more to add.
      I confirm that I have no objections to the manner in which this interview was conducted, I
      was not threatened or promised anything.

      I confirm that my answers were true according to my best knowledge.
      I confirm that this statement was rt:ad to me and that it is a true transcript of the conversation
      we had and I sign it with my hand.

      Finished at 13:45 hrs

      Records taken:
      Hanadi Karic
      Signed
BOSNIA AND HERZEGOVINA
FEDERATION OF BOSNIA AND HERZEGOVINA
FEDERAL MINISTRY FOR WAR VETERANS
AND INVALIDS OF THE LID ERA TION WAR

Department for registration of military service


Pov. No.: 07-03-9-1113
Sarajevo, 11.02.2013

FEDERATION OF BOSNIA AND HERZEGOVINA
MIDDLE BOSNIA CANTON
OFFICE OF THE CANTONAL PROSECUTOR
TRAVNIK

SUBJECT: Information forwarding
Ref: Your request number T06 KT RZ 0008568 13 dated 09.01.2013

On the basis of your document, date and number given in Ref. above, we have conducted
checks in our organizational units and we are forwarding available information for the person:
   1. Kovaeic           son ofNikola, born in 1953 in Jajce, personal identification number
                         Croat, citizen of Bosnia and Herzegovina, was a member of Armed
                 Keom>JJ.tc of Bosnia and Herzegovina- HVO in:

       Military unit (VP) 1761 Busovaca, in the period from 01.01.1993 to 13.09.1995.
       Military unit (VP) 1712 Kupres, in the period from 14.09.1995 to 30.09.1995.
       Military unit (VP) 1811 Jajce, in the period from 01.10.1995 to 08.11.1995.

This department does not possess information on military duties, rewards, medals or
disciplinary actions for the above person, as well as information in which areas the units in
question were active.

With respect

Information prepared by:
Bajro Hodic, signed
                                             BY OUTHRIZATION OF THE MINISTER
                                                  HEAD OF THE DEPARTMENT
                                     Seal        Ljubica Selakovic , signed
                            BOSNIA AND HERZEGOVlNA
                      FEDERATION OF BOSNIA AND HERZEGOVINA
                             MIDDLE BOSNIA CANTON
                              MINISTRY OF INTERIOR
                                 Police Administration
                                        Travnik

 Number: 02/3-6-122/14NS
 Date: 12.05.2014

 On the basis of the article 234, paragraph 1, of the Law on Criminal Procedures of the
 Federation of Bosnia and Herzegovina, police officer makes this:

                                       OFFICIAL NOTE

 Made on 12.05.2014 in the premises of the Ministry of Interior of Middle Bosnia Canton -
 Travnik, in the procedure of responding to the request for address check and forwarding of
 information of the Cantonal Prosecutor Office Travnik, number T06 0 KT RZ 0008568 13
 dated 15.04.2014.

 In respect to the above the following checks have been made:
         From the relevant municipal Department, municipality of Jajce, birth certificate was
         forwarded, citizenship certificate, for Robert KovaCic, son ofNikola and mother
         Brigita - maiden name Bokor, born on-          1953 in Jajce.

     -   Through the Ministry of Security ofBiH, Department for Foreign Citizens, Field
         Office Travnik, I conducted checks and requested information from their official
         records about Robert Kovacic. From the Field Office I received information that there
         were no records about Robert Kovacic in their files.


         I requested Police Station Jajce to conduct checks in the field, through relatives of
         Robert Kovacic, and to try to establish correct address for this person but I have not
         received any feedback until present.


   The information I collected indicate that Robert Kovacic is living in USA, state of Virginia,
   city of Roanoke, 2452 Memorial Ave. SW.
'-
   He is married to Fatima Kovaeic, maiden name Hrusto, born on-          1964 in Jajce, personal
   identification number (JMB)                   , and they have two children.

                                                              NOTE PREPARED BY
                                                              Nevzudin Svraka




                                                          r
         BOSNAIHERCEGOVINA
    FEDERACIJA BOSNE i HERCEGOVINE
SREDNJOBOSANSKI KANTON/KANTON SREDISNJA BOSNA
KANTONALNO TUZILASTVO/KANTONALNO TUZITELJSTVO
             TRA VNIK

Broj: T06 0 KT RZ 000856813
Travnik,03.11.2014.godine


                          ZAHTJEV ZA IZRUCENJE


Ja, Ahmed Mesic p~d zakletvom izjavljujem:

   1. Ja sam driavljanin Bosne i Hercegovine, stalno nastanjen u Sarajevu.

   2. Od 17.marta 2014.godine radim u TuZilastvu Srednjobosankog kantona
      Travnik na poziciji kantonalnog tu.iioca, Odjela za ratne zlocine. Tu.iioci
      TuZilastva Travnik Odjela za ratne zlocine krivicno gone i procesuiraju
      krivicna djela ratnih zlocina, a koji su se desili krsenjem Medunarodnog
      hurnanitarnog prava na podrucju kojeg pokriva jurizdikcija Tuzilastva
      Travnik. Tokom svog rada u svojstvu tuzioca tu.iila5tva Travnik, kao i za
      vrijeme koje sam proveo kao uposlenik advokatske kancelarije, Ureda
      registrara BiH, i Ministarstva pravde BiH upoznao sam se sa Krivicnim
      zakonom BiH, krivicnim zakonom FBiH i krivicnom zakonom SFRJ, kao i
      odredbama Zakona o krivicnom postupku BiH, zakona o krivicnom postupku
      FBiH U svojstvu tu.iioca Tu.iila5tva Travnik ovlasten sam prema clanu 57.
      zakona o medunarodnoj pravnoj pomoci o kaznenim stvarima BiH i clanu Ill
      Konvencije o izdavanju krivaca zakljueeno izmedu Kraljevine Srbije i
      Ujedinjenih americkih dr:lava 12/25 oktobar 190 l.godine, a koju je Bosna i
      Hercegovina naslijedila, da formalno zatraii ekstradiciju iz SAD-a


   3. Tuzila5tvo Travnik i ja kao postupajuci tu.iilac, odnosno tuZilac koji je
      prethodno radio na ovom predmetu, na osnovu Rjesenja Suda BiH broj : S 1 1
      K 011701 12 Kv od 04.12.2012.godine o prenosu nadlefuosti u predmetu
      protiv osumnjicenog Roberta Kovacica, donesena je naredba kojom se
      nareduje provodenje istrage zbog postojanja osnovane sumnje da j e
      osumnjiceni Robert Kovacic tokom rata u Bosni i Herceogivni krseci pravila
      Medunardonog humanitarnog prava pocinio krivicno djelo ratni zlocin protiv
      civilnog stanovnistava iz clana 142. stav 1. preuzetog KZ SFRJ i to na nacin
      da je silovao civila                        u jajcu dana 19.09.1995.godine.
      tokom ove istrage uzete su izjave od vise svjedoka i opstecene, te je ovo
      tu.iila5tvo   obzirom       da se osumnjiceni nalazi u Americi dana
      02 .06.2014.godine nadleinom       Kantonalnom sudu u Novom Travniku
      podnijelo Prijedlog za odredivanje pritvora i izdavanje medunarodne
      potjemice prema Robertu Kovacicu. Na osnovu Rjesenja Kantonalnog suda
      Novi Travnik 06 0 K 007087 14 Kpp od 06.06.2014.godine, a koj e j e
         potvrdeno Rjesenj em Kantonalnog suda u Novom travniku broj:06 0 K
         007087 14 KV od 30.06.2014.godine, osumnjicenom Robertu Kovacicu
         odreden je pritvora zbog postojanja osnovane sumnje da je pocinio krivicno
         djelo Ratni zlocin protiv civilnog stanovnistva iz clana 142. preuzetog KZ
         SFRJ. S tim u vezi prema osumnjicenom Robertu Kovacicu Kantonalni sud
         Novi Travnik pod brojem 06 0 K 007087 14 Kpp izdata je Naredba za
         raspisivanje medunarodne Interpolove potjemice. Kopija           Naredbe o
         provodenju istrage, Prijedlog za odredivanje pritvora, Rjesenja Kantonalnog
         suda o odredivanju pritvora i Naredba za raspisivianje potjernice nalazi se u
         dodatku liste dokaznih predmeta ovog Zahtjeva.

     SIZEDOKAZA

     4. Naredba o provodenju istrage, Prijedlog za odredivanje pritvora Tl!Zilastva,
        kao i Rjesenje o odredivanju pritvora tvrde da je osumnjiceni Robert Kovacic
        1-'v•-uu,v ratni zlocin protiv civilnog stanovnistva silovanjem ostecene civila

                                 slijedeci naCin:

 Nakon sto su zaprimljeni dokazi i cjelokupan predmet protiv osumnjicenog Roberta
 Kovacica, Tl1Zila5tvo Srednjobosanskog kantona je dana 09.01.2013 .godine donijelo
 naredbu za sprovodenje istrage u ovom predmetu. U dosadasnjem postupku
 sprovodenja istrage protiv osumnjicenog prikupljeni dokazi ukazuju na postojanje
 osnovane sumnje daje osumnjiceni Robert Kovacic za vriijeme ratnog stanja u Bosni
 i Hercegovini postupao suprotno pravilima clana 3. Zenevske konvencije 0 zaStiti
 gradanskih lica za vrijeme rata od 12.augusta 1949.godine i clana 4. II Dopunskog
 protokola uz .Zenevske konvencije od 12.0 1.1977.godine                   o zastiti zrtava
 Medunarodnih orl1Zanih skukoba, tako sto je kao pripadnik HVO-a 19.09.1995 .godine
 u Jajcu nakon sto je                          iz razloga bojazni presla iz njezinog stana u
 ulici Svetog Luke br. 7., u stan, koji je koristio Robert KovaCic, istu prisiUo da popije
 caSu rakije, nakon cega je ubacio u jednu sobu, naredio joj da se skine, pa kada je ona
 to odbila i molila ga da je pusti, bacio je na krevet strgao joj odjecu, osarnario je po
 lieu, a potom prisilio na polni odnos, pri cemu se izivljavo grubo je okrecu6i cas na
 jednu, eas na drugu stranu, a sve vrijeme je vrijedao, zbog njene nacionalne
 pripadnosti i prijetio da ce je ubiti i baciti u smece, nakon cega je ostecena iskoristila
 priliku i bez odjece pobjegla iz stana,

 cime bi pocinio krivicno djelo ratni zlocin protiv civilnog stanovnistva iz clana 142.
 stav 1. preuzetog KZ SFRJ.

 DOKAZNI PREDMETI

  Postojanje osnovane sumnje da je Robert Kovacic u svoj stvu pripadnika HVO-a
      "nio kriviicno djelo ratnog zlocina zasniva se prije svega na iskazima ostecene
                       I to: Sluzbena zabiljeska PS Jajce od 03 .10.1995.godine, Zapisnik
  o                       Sefije Sardupalovic broj 17-12/3-04-81-58/08 Drfavne agencije
  za istrage i zastitu od 16.09.2008.godine, Zapisnik o saslusanju svjedoka . .
-                 Drfavne agencije za istrage i zastitu broj 16-13/3-1-75/12 oct
  15.03.2012.godine, Zapisnik o saslusanju svjedoka                           Kantonalno
  tuzilastvo Travnik broj T06 0 KTRZ 0008568 od 13.10.2014.godine, Zapisnik o
  saslusanju svjedoka HadZije Mesic Drfavne agencije za istrage i zastitu broj 16-13/3-
1-76/12 od 15.03.2012.godine, Zapisnik o saslusanju svjedoka Zvonko Jakesevic
Driavne agencije za istrage i zastitu broj 16-13/3-1-76/12 od 15.03.2012.godine,
Dopis Federalnog rninistarstva za pitanje boraca i invalida odbrambeno
oslobodliackog rata broj 07-03-9-1/13 od 11.02.2013.godine, Sluibena zabiljeska
MUP SBK broj 02/3-6-122114 od 12.05.2014.godine.

Iz zapisnika o saslusanju ostecene ri.esporno proizilazi da se predmetni dogadaj desio
na nacin da je Robert KovaCic silovao ostecenu i da je iskoristio svoj poloiaj
pripadnika HVO-a, daje ostecenu vrijedao na nacionalnoj osnovi, psovao joj balinsku
majku. Iz iskaza Zvonka Jakesevica koji je u kriticnom periodu obnaiiao duinost
pomocnika nacelnika krim policije u Jajcu, proizilazi osnovana sumnja da je
osumnjiceni pocinio radnje koje muse stavljaju na teret. Konsistentni iskazi svjedoka
Hadzije Mesic i iz razgovora sa Feridom Celbasic ukazuju da je nad ostecenom
izvrseno silovanje za vrijeme ratnog stanja u Jajcu od pripadnika HVO-a, odnosno od
strane osumnjicenog. Ostecena                         na jasan nacin u svojim iskazima
govori kako je osumnjiceni Robert Kovacic pocinio silovanje nad istom, te je njen
iskaz podkrijepljen I iskazima drugih svjedoka kao sto je iskaz Hadiije Mesic koja je
rekla da ·            hila silovana, te da je jednog dana u toku 1995.godine dosla
ostecena                        da je hila sva krvava, zamotana I uplaiiena, te da joj je
rekla da je bila silovana od strane pripadnika HVO-a . zatim Zvonko Jakesevic u
svom iskazu tvrdi daje u svojstvu pomocnika nacelnika SJB za krim policiju tokom
1995.godine saslusao I uzeo pismenu izjavu od ostecene Sefije Sardupalovic koja je
prijavila silovanje, a kao pocinitelj silovanja bio je oznacen Robert Kovacic iz Jajca
koji je odmah nakon rata radi izbjegavanja krivicnog progona napustio BiH.

Kao sto je prethodno istaknuto u Zahtjevu za izrucenje TuZilaiitvo Travnik je
nadleinom Kantonalnom sudu Novi Travnik dana 02.06.2014.godine podnijelo
Prijedlog za odredivanje pritvora I izdavanja medunarodne potjernice zajedno sa svim
dokazima koji terete osumnjicenog za predmetno krivicno djelo, te je Sud dana
06.06.2014.godine odnosno 30.06.2014.godine donio Rjesenje o odredivanju pritvora
I Naredbu o raspisivanju medunarodne potjernice. Ja sam pribavio kopije Rjesenja o
odredivanju pritvora I Naredbe o odredivanju pritvora od Suda I prilaiem je uz ovu
Izajvu kao dokazni predmet 2 I 2.a) I 2.b). Iz Rjesenja Sudajasno proizilazi daje Sud
utvrdio da postoji dovoljno dokaza da je osummnjiceni pocinio krivicno djelo ratnog
zlocina I to silovanje. Zelim ovom prilikom istaci da zakonska odredba koja regulise
okoncanje istrage iz clana 240. stav 3. ZKP-a FbiH, glasi: "Optuinica se ne moze
podiCi ako soumnjiceni nije bio ispitan". Imajuci u vidu da se osumnjiceni ne nalazi
na podrucju BiH nego je odmah po zavrsetku rata napustio BiH, a otisao u SAD-a , a
sve u cilju izbjeganja krivicnog progona, to nije bilo moguce podignuti optuinicu.

RATNI ZLOCIN PROTIV CIVILNOG STANOVNISTVA                               iz clana 142.
preuzetog KZ SFRJ

   5. Ratni zlocin protiv civilnog stanovnistva nonnirani su u Krivicnom zakonu
      SFRJ iz 1977.godine , akoji je Bosna I Hercegovina preuzela 1992.godine I
      koji kantonalna I okruina tuzilastva primjenjuju u krivicnom gonjenju
      osumnjicenih za teska krsenja Medunarodnog humanitarnog prava-ratne
      zlocine. Ova krivicna djela normirana su u Glavi XVI pomenutog zakona I ta
      Glava nosi naslov Krivicna djela protiv cpovjecnosti I medunarodnog prava.
      Ova krivicna djela, odnosno ratni zlocin protiv civilnog stanovnistva moze se
        uciniti samo s umisljajem. Osobe osudene za ovo krivicno djelo mogu biti
        kaZenjene na kaznu zatvora do 20 godina. Tekst Zakona je prilozen kao
        dokazni predmet 3.

PROPISI 0 ZAST ARI

    6. Krivicni zakon SFRJ u clanu I 00. navodi krivicno gonjenje i izvrsenje kazne
       ne zastarjeva za krivicna djela previddena u clanu 141 do 145 ovog Zakona,
       kao ni za krivicna djela koja po medunarodnim ugovorima ova zastaijelost ne
       moze da nastupi.

OPIS OSUMNJICENOG

    7. Robert KovaCic je drZavljanin BiH, roden -        1953.godine u Jajcu. Sin je
       Nikole i majke Brigite rodene Bokor. On je bjelac, po nacionalnosti Hrvat. U
       prilogu dostavljamo fotografiju osumnjicenog koju smo pribavili operativnim
       radom I moguce da ista predstavlja noviju sliku Roberta Kovacica. Vjeruje
       se da Robert KovaCic Zivi u drZava Virginija, grad Roanoke.

U nastavku slijedi lista dokaznih predmeta koja cini sastavni dio ovog Zahtjeva.

    1. Naredba o provodenju istrage broj :T06 KTRZ 0008568 13 od
        09.01.2013 .godine,
l.a) Prijedlog za odredivanje pritvora broj;T06 0 KTRZ 0008568 13 od
02.06.20 l4.godine
2. Rjesenje Kantonalnog suda Novi Travnik o odredivanju pritvora broj:06 0 K
007087 14 Kpp od 06.06.2014.godine,
2.a) Rjesenje Kantonalnog suda Novi Travnik broj:06 0 K 007087 14 Kv od
30.06.2014.godine,
2.b) Naredba Kantonalnog suda Novi Travnik broj:06 0 K 007087 14 Kpp od
04.07.2014.godine o raspisivanju potjernice,
3. Puni tekst krivicnog djela iz clana 142. preuzetog Krivicnog zakona SFRJ
4. Puni tekst propisa o zastari-clan 100. KZ SFRJ

5. Slu.Zbena zabiljeska PS Jajce od 03 .10.1995 """'~ ........
6. Zapisnik o saslusanju svjedoka                                       17-12/3-04-81-58/08
DrZa.vne agencije za istrage i za5titu
6.a) Zapisnik o saslusanju svjedoka                                      agencije za istrage i
za5titu broj 16-13/3-1-75/12 od 15.03.2012.godine,
6.b)Zapisnik o saslusanju svjedoka                             Kantonalno tuzilastvo Travnik
broj T06 0 KTRZ 0008568 od 13.10.2014.godine
7. Zapisnik o saslusanju svjedoka Hadzije Mesic DrZa.vne agencije za istrage i zastitu
broj 16-13/3-1-76/12 od 15.03 .2012.godine,
8. Zapisnik o saslusanju svjedoka Zvonko Jakesevic Drfuvne agencije za istrage i
zastitu broj 16-13/3-1-76/ 12 od 15.03.2012.godine Slu.Zbena zabiljeska
DrZa.vne agencije za istrage i zastitu broj 16-13/3-1-137/ 12 od 22.03.2012.godine,
9., Dopis Federalnog ministarstva za pitanje boraca i invalida odbrarnbeno
oslobodliackog rata broj 07-03-9-1113 od 11.02.2013.godine,
10. Sluibena zabiljeska MUP SBK broj 02/3-6-122/14 od 12.05.2014.godine.
·~



     Na osnovu svega iznesenog smatram da su ispunjeni razlozi za izrucenjem
     osumnjicenog Roberta Kovacica zbog cega predlazem da Human Rights and
     Special Prosecutions Section Criminal Division U.S. Department of Justice
     privati moj ZAHTJEV ZA IZRUCENJE.

     Izjava data pod zakletvom i potpisana od strane tuzioca Ahmeda Mesica.

     U Travniku, Bill dana 03.11.2014.godine
